BENHAM, Justice.
We granted Ernesto Padron’s application for discretionary review to consider the trial court’s dismissal of his complaint for divorce due to a perceived jurisdictional infirmity. After reviewing the record, we conclude the trial court erred. Therefore, we reverse.
Appellant filed a verified complaint for divorce in which he asserted he was a resident of Georgia and had been for more than six months prior to the filing of the complaint. OCGA § 19-5-2 prohibits a court from granting a divorce “to any person who has not been a bona fide resident of this state for six months before the filing of the petition for divorce... .’’After the parties’ settlement agreement was presented to the trial court, the court sua sponte ruled it lacked jurisdiction of the case because appellant was not a “resident,” as required by OCGA § 19-5-2.
The trial court’s dismissal of the complaint for divorce was error. “As used in OCGA § 19-5-2, ‘resident’ means ‘domicilary.’ [Cit.]” Conrad v. Conrad, 278 Ga. 107, 108 (597 SE2d 369) (2004). See Williams v. North Carolina, 325 U. S. 226, 229 (65 SC 1092, 89 LE 1577) (1945) (“Under our system of law, judicial power to grant a divorce — jurisdiction, strictly speaking — is founded on domicil.”). Domicile is established by actual residence with the intent to remain there for an indefinite time. OCGA § 19-5-2; Bufford v. Bufford, 223 Ga. 133 (2) (153 SE2d 718) (1967). Aperson’s immigration status does not, as a matter of law, preclude that person from establishing residency for purposes of obtaining a dissolution of marriage. Abou-Issa v. Abou-Issa, 229 Ga. 77, 79 (189 SE2d 443) (1972). See Caballero v. Martinez, 186 N.J. 548, 559 (897 A2d 1026) (2006); Bustamante v. Bustamante, 645 P2d 40 (Utah 1982); Weber v. Weber, 929 S2d 1165, 1168 (Fla. App. 2006); In re Marriage of Dick, 15 Cal. App.4th 144 (18 Cal. Rptr.2d 743) (1993); In the Matter of Marriage of Pirouzkar, 51 Ore. App. 519 (626 P2d 380) (1981); Cho v. Jeong, 1997 Tenn. App. LEXIS 407, 1997 WL 306017 (Tenn. App. 1997) (unreported decision). See also Williams v. Williams, 328 FSupp. 1380, 1383 (DC V.I.1971). Accordingly, it is error to rule that a person is not a resident of Georgia for purposes of filing a complaint for divorce based solely on the plaintiffs immigration status.

Judgment reversed.


All the Justices concur.

*647Decided February 26, 2007.
Leah M. Singleton, for appellant.
Vanessa Padrón, pro se.